Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 1 of 12 PageID 72




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

JOHNNY T. ROBINSON,

                    Plaintiff,
v.
                                                         Case No. 3:20-cv-1200-J-34JRK
CITY OF JACKSONVILLE,
et al.,

                    Defendants.


                                         ORDER

                                        I. Status

      Plaintiff Johnny T. Robinson, a pretrial detainee who is housed at the Montgomery

Correctional Center (MCC) in Jacksonville, Florida, initiated this action on September 16,

2020, by filing a “Law Suit Claim” (Complaint; Doc. 3) in the Fourth Judicial Circuit Court

in and for Duval County, Florida. 1 See Doc. 1-3 at 1, Case No. 16-2020-CA-005330-

XXXX-MA, docket. Defendants removed the case to this Court on October 22, 2020. See

Notice of Removal (Doc. 1). Robinson names “Jacksonville Sheriff Department Mike

Williams” and the Jacksonville Sheriff’s Office (JSO) as Defendants. Complaint at 1. He

asserts that his Fourth and Fourteenth Amendment rights were violated during an illegal

search of a family member’s premises on May 12, 2020. As relief, he requests monetary

damages, and wants the Court to hold the JSO accountable for the officers’ actions.




      1  The Court cites to the document and page numbers as assigned by the Court’s
Electronic Case Filing System.
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 2 of 12 PageID 73




       This matter is before the Court on a Motion to Dismiss (Motion; Doc. 7), filed by

the City of Jacksonville (City), by and through Sheriff Mike Williams, in his official capacity

as the City’s Sheriff. 2 The Court advised Robinson that granting a motion to dismiss

would be an adjudication of the case that could foreclose subsequent litigation on the

matter and gave him an opportunity to respond. See Order (Doc. 8). Robinson filed a

response in opposition to the Motion. See Response to City of Jacksonville’s Motion to

Dismiss (Response; Doc. 11). Thus, the Motion is ripe for review.

                                 II. Plaintiff’s Allegations 3

       Robinson asserts that Sheriff Mike Williams is responsible for the JSO’s

negligence and unprofessionalism. He states that JSO officers violated his Fourth

Amendment right when they failed to obtain a valid search warrant and illegally searched

his family member’s premises on May 12, 2020. He also asserts that the JSO violated his

due process rights under the Fourteenth Amendment.




       2   The City maintains that the JSO lacks the legal capacity to be sued, and
therefore, Sheriff Williams, in his official capacity, is the proper Defendant. See Motion at
1-2 n.1, 9 n.3, 14. Additionally, the City asserts that a suit against a public official in his
official capacity is treated as a suit against the local government entity he represents, and
therefore, “the proper defendant in this action should be the City of Jacksonville, by and
through Sheriff Mike Williams, in his official capacity.” Id. at 9 n.3. As such, the City states
that its references to Sheriff Williams, the JSO, and the City “are one and the same unless
otherwise noted, and are used interchangeably as the context warrants.” Id. at 2 n.1.
       3  The Complaint is the operative pleading. In considering a motion to dismiss, the
Court must accept all factual allegations in the Complaint as true, consider the allegations
in the light most favorable to the plaintiff, and accept all reasonable inferences that can
be drawn from such allegations. Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1297
(11th Cir. 2015) (quotations and citations omitted). As such, the recited facts are drawn
from the Complaint and may differ from those that ultimately can be proved.

                                               2
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 3 of 12 PageID 74




                            III. Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual allegations set

forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

requirements. Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

(citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

       A “plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do[.]” Twombly, 550 U.S. at 555 (internal quotations omitted); see also

Jackson, 372 F.3d at 1262 (explaining that “conclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent dismissal”)

(internal citation and quotations omitted). Indeed, “the tenet that a court must accept as


                                             3
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 4 of 12 PageID 75




true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]”

which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

Thus, in ruling on a motion to dismiss, the Court must determine whether the complaint

contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face[.]’” Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while “[p]ro

se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

will, therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011)4

(quoting GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)

(internal citation omitted), overruled in part on other grounds as recognized in Randall,

610 F.3d at 709).

                             IV. Summary of the Arguments

       Defendant Sheriff Mike Williams requests that the Court abstain from exercising

jurisdiction over Robinson’s case pursuant to the abstention doctrine announced in

Younger v. Harris, 401 U.S. 37 (1971), see Motion at 5-9, or alternatively, dismiss

Robinson’s claims, see id. at 9-14. He also maintains that Robinson fails to establish that

he has standing to challenge the alleged unlawful search. See id. at 10. Next, Defendant



       4 “Although an unpublished opinion is not binding . . . , it is persuasive authority.”
United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.”).

                                             4
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 5 of 12 PageID 76




asserts that Robinson fails to state a plausible municipal liability claim against the City,

see id. at 10-12, and that Robinson provides no facts to support his Fourteenth

Amendment claim against the JSO. See id. at 12. Finally, he asserts that the Court should

dismiss Robinson’s state law claims. See id. at 12-14. Robinson opposes the Motion, and

asks that the Court deny the Motion, exercise its jurisdiction, and permit him to proceed

with his claims relating to the unlawful search. See Response at 1-5.

                                    V. Judicial Notice

       At any stage of a proceeding, a court may take judicial notice of “a fact that is not

subject to reasonable dispute because it: (1) is generally known within the trial court’s

territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The United States

Court of Appeals for the Eleventh Circuit has cautioned that judicial notice should be

employed sparingly because it “bypasses the safeguards which are involved with the

usual process of proving facts by competent evidence.” Shahar v. Bowers, 120 F.3d 211,

214 (11th Cir. 1997). “[T]he kinds of things about which courts ordinarily take judicial

notice are (1) scientific facts: for instance, when does the sun rise or set; (2) matters of

geography: for instance, what are the boundaries of a state; or (3) matters of political

history: for instance, who was president in 1958.” Id.

       In a habeas corpus case in which the district court addressed the issue of

timeliness, the Eleventh Circuit held that the dates that the district court noticed from the

online state court dockets constituted “judicially noticed facts under Rule 201.” Paez v.

Sec’y, Fla. Dep’t of Corr., 947 F.3d 649, 652 (11th Cir. 2020). Moreover, the Eleventh


                                             5
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 6 of 12 PageID 77




Circuit has determined that a court may take judicial notice of public records when ruling

on a motion to dismiss. See Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066, 1077

n.9 (11th Cir. 2013) (taking judicial notice of state court documents for purposes of a Rule

12(b)(6) motion to dismiss in a § 1983 case). Generally, the Eleventh Circuit has

distinguished between taking judicial notice of the fact that court records or court rulings

exist and taking judicial notice of the truth of the matters stated within those court records

or court filings. See Grayson v. Warden, Comm’r, Ala. DOC, 869 F.3d 1204, 1225 (11th

Cir. 2017). Thus, judicial notice of related court cases can only be taken either to

recognize the judicial act that the order represents or the subject matter of the litigation.

See Thomas v. Sec’y, Fla. Dep’t of Corr., 644 F. App’x 887, 888 (11th Cir. 2016) (taking

“judicial notice of another court’s order for the limited purpose of recognizing the ‘judicial

act’” that the order represented) (citation omitted); McDowell Bey v. Vega, 588 F. App’x

923, 926-27 (11th Cir. 2014) (finding that the district court properly took judicial notice of

entries appearing on state court’s docket sheet). Consistent with this authority, the Court

takes judicial notice of Robinson’s pending state court criminal proceeding (case number

16-2020-CF-004761-AXXX-MA).

                                      VI. Abstention

       In the Motion, Defendant Williams requests that the Court abstain from exercising

its jurisdiction over Robinson’s case because Robinson’s federal action is related to an

ongoing criminal prosecution against him in the Fourth Judicial Circuit in and for Duval

County, Florida. See Motion at 7-8; Doc. 7-1, exhibit 1, case no. 16-2020-CF-004761-

AXXX-MA, docket. In his Response, Robinson asks that the Court exercise its jurisdiction


                                              6
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 7 of 12 PageID 78




and address his Fourth Amendment claim that JSO officers conducted a warrantless

search. See Response at 1-3.

       The Younger abstention doctrine reaffirmed the “strong federal policy against

federal-court interference with pending state judicial proceedings absent extraordinary

circumstances.” Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,

431 (1982). Thus, to the extent Robinson requests that this Court intervene in his pending

state court criminal case, such a request is barred by the abstention doctrine and the

principles of exhaustion and comity. Absent some exceptional circumstances meriting

equitable relief, a federal court should refrain from interfering with a pending state criminal

proceeding. See Younger, 401 U.S. at 43-44; Butler v. Ala. Judicial Inquiry Comm’n, 245

F.3d 1257, 1261 (11th Cir. 2001) (“Younger and its progeny reflect the longstanding

national public policy, based on principles of comity and federalism, of allowing state

courts to try cases already pending in state court free from federal court interference.”)

(citation omitted).

       “In Younger, the Supreme Court set out three exceptions to the abstention

doctrine: (1) there is evidence of state proceedings motivated by bad faith, (2) irreparable

injury would occur, or (3) there is no adequate alternative state forum where the

constitutional issues can be raised.” Hughes v. Attorney Gen. of Fla., 377 F.3d 1258,

1263 n.6 (11th Cir. 2004) (citing Younger, 401 U.S. at 45). Robinson has not provided

any facts suggesting that any of these three exceptions to the abstention doctrine apply

in his case. As such, Defendant’s Motion is due to be granted as to Defendant’s assertion




                                              7
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 8 of 12 PageID 79




that the Court should abstain from exercising jurisdiction over Robinson’s claims related

to the state court prosecution.

                             VII. Analysis and Conclusions

       Defendant, in the alternative, asks that the Court dismiss Robinson’s Fourth and

Fourteenth Amendment claims against Sheriff Williams, the JSO, and the City. See

Motion at 9-14. A discussion of each follows.

                A. Fourth Amendment Claim Against Sheriff Williams

       Robinson asserts that Sheriff Williams is responsible for the JSO’s negligence and

unprofessionalism associated with the unlawful search. He states that JSO officers

violated his Fourth Amendment right when they failed to obtain a valid search warrant

and illegally searched his family member’s premises. Defendant Williams maintains that

Robinson has not sufficiently alleged that he has standing to bring his Fourth Amendment

claim. See Motion at 10. He also asserts that a suit against a public official in his official

capacity is treated as a suit against the local government entity he represents, such as

the City in this case. See id. at 1-2 n.1, 10-12. He argues that Robinson fails to allege that

an official government policy, custom, or practice was the moving force behind the alleged

constitutional violation. See id. at 10-12. In his Response, Robinson urges the Court to

permit the case to proceed as to his Fourth Amendment claim that JSO officers, who are

employed by Defendant Williams, conducted a warrantless search that violated Florida

law and JSO policies and procedures. See Response at 1-2.

       The Fourth Amendment to the United States Constitution guarantees “[t]he right of

the people to be secure in their persons, houses, papers, and effects, against


                                              8
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 9 of 12 PageID 80




unreasonable searches and seizures.” Whren v. United States, 517 U.S. 806, 809 (1996)

(internal quotations omitted). Indeed, “[o]f all the places that can be searched by the

police, one’s home is the most sacrosanct, and receives the greatest Fourth Amendment

protection.” United States v. McGough, 412 F.3d 1232, 1236 (11th Cir. 2005) (citing

Payton v. New York, 445 U.S. 573, 585 (1980)). To challenge the reasonableness of a

search or seizure, the person invoking the protection must have standing to do so. See

United States v. Eyster, 948 F.2d 1196, 1208-09 (11th Cir. 1991). To establish standing,

the person must have a “legitimate expectation of privacy in the invaded place.” Rakas v.

Illinois, 439 U.S. 128, 143 (1978). Thus, to establish a reasonable expectation of privacy,

the person must show “(1) that he manifested a subjective expectation of privacy in the

item searched or seized, and (2) a willingness by society to recognize that expectation as

legitimate.” Rehberg v. Paulk, 611 F.3d 828, 842 (11th Cir. 2010) (internal quotation

marks and citations omitted), aff’d, 566 U.S. 356 (2012).

      Notably, a civil rights complaint must include a short and plain statement of the

claim showing that the plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2). While not

required to include detailed factual allegations, a complaint must allege “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678.

Indeed, a complaint is insufficient “if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). To avoid dismissal for

failure to state a claim on which relief can be granted, a complaint must include “factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Moreover, “[w]hile legal conclusions can provide the


                                            9
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 10 of 12 PageID 81




framework of a complaint, they must be supported by factual allegations.” Id. at 679. In

the Complaint, Robinson fails to provide any facts supporting his Fourth Amendment

claim against Defendant Williams or any facts as to how Williams violated his federal

constitutional rights and/or was involved in the alleged unlawful search. As to any

complaints about unprofessional or negligent conduct by Defendant Williams, the law is

well settled that the Constitution is not implicated by the negligent acts of corrections

officials. Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S.

344, 348 (1986) (“As we held in Daniels, the protections of the Due Process Clause,

whether procedural or substantive, are just not triggered by lack of due care by prison

officials.”).

        Moreover, any 42 U.S.C. § 1983 official capacity claims against the Sheriff are

claims against the governmental entity (the City in this case). See Lewis v. Clarke, 137

S. Ct. 1285, 1291 (2017); Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Barnett v.

MacArthur, 956 F.3d 1291, 1296 (11th Cir. 2020); Cooper v. Rutherford, No. 17-15535,

2020 WL 5793214, at *2 (11th Cir. Sept. 29, 2020) (per curiam). To the extent Robinson

asserts claims against the City, through Sheriff Williams in his official capacity, Robinson

neither provides any factual assertions relating to the City nor allegations as to how the

City may have violated his federal constitutional rights. Robinson has neither identified an

official JSO policy nor an unofficial JSO custom or practice that was the “moving force”

behind any alleged constitutional violation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

693-94 (1978). The City cannot be held liable based on any alleged conduct of or

decisions by its employees simply because they were working under contract for the City


                                            10
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 11 of 12 PageID 82




to serve and protect its citizens. Robinson’s factual allegations relating solely to alleged

individual failures in conducting a warrantless search are simply insufficient to sustain a

claim that there is either a policy or a practice or custom of searching a residence without

a valid search warrant in violation of the Fourth Amendment, much less that the practice

was so widespread that the City had notice of violations and made a “conscious choice”

to disregard them. Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998). Thus, to

the extent Robinson intends to pursue a § 1983 claim against the City, he fails to state a

plausible claim. As such, Defendant’s Motion is due to be granted, and Robinson’s Fourth

Amendment unlawful search claim against Defendant Williams is due to be dismissed.

See Iqbal, 556 U.S. at 678.

                  B. Fourteenth Amendment Claim Against the JSO

       Next, the Court turns to Robinson’s assertion that the JSO violated his due process

rights under the Fourteenth Amendment. Defendant maintains that a sheriff’s office lacks

the legal capacity to be sued. See Motion at 1 n.1. He also asserts that Robinson provides

no facts to support his due process claim. See id. at 12. In his Response, Robinson

blames JSO officers for the warrantless search. See Response at 1-2.

       Under Florida law, a sheriff’s office is not a separate legal entity with the capacity

to be sued. See Faulkner v. Monroe Cnty. Sheriff’s Dep’t, 523 F. App’x 696, 701 (11th

Cir. 2013) (noting that “Florida law has not established Sheriff's offices as separate legal

entities with the capacity to be sued.”). As such, Monell is inapplicable here. See Dean v.

Barber, 951 F.2d 1210, 1214 (11th Cir. 1992) (“The question here is not whether the

Jefferson County Sheriff’s Department is a ‘person’ for the purposes of liability under


                                             11
Case 3:20-cv-01200-MMH-JRK Document 12 Filed 12/01/20 Page 12 of 12 PageID 83




Monell and section 1983, but whether the Department is a legal entity subject to suit.”).

In Dean, the Eleventh Circuit held that the district court did not err in dismissing § 1983

claims against a sheriff’s office despite the plaintiff’s contention that the sheriff’s office

was liable under Monell. Id. Because the JSO is not a legal entity amenable to suit,

Robinson fails to state a § 1983 claim upon which relief may be granted against the JSO.

As such, Defendant’s Motion is due to granted as to his assertion that the JSO is not a

legal entity amenable to suit.

       In consideration of the foregoing, it is now

       ORDERED:

       1.     Defendant’s Motion to Dismiss (Doc. 7) is GRANTED.

       2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminating any pending motions, and closing the case.

       3.     The Clerk shall provide a copy of the Order to Assistant Regional Counsel

Joshua I. Goldsborough (who is representing Robinson in case number 16-2020-CF-

004761-AXXX-MA) at the following address: 1 West Adams Street, Suite 200,

Jacksonville, Florida, 32202-3643.

       DONE AND ORDERED at Jacksonville, Florida, this 1st day of December, 2020.




sc 12/1
c:
Johnny T. Robinson, MCC
Counsel of Record

                                             12
